DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.
This office action is in response to the amendment filed 08/01/2022, which amends claims 1, 14, and 20. Claims 1-11, 13-14, and 16-20 are pending in the application.
	
	
Response to Amendment
Applicant’s amendments to the claims, filed on 08/01/2022, have been entered.
Applicant’s amendments caused withdrawal of the rejection under 35 U.S.C. 103 of claims 1-11, 13-14, and 16-20 as being unpatentable over Che et al. (US 2012/0018711 A1).
	
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Che et al. (US 2016/0181551 A1).
With respect to claim 1, Che discloses an organic light emitting device (diode, OLED), comprising a first electrode (an anode), a second electrode (a cathode), an organic layer between the electrodes comprising an emission layer (paragraph 0074) comprising an organometallic compound represented by Structure I (paragraph 0008), which is pictured below.

    PNG
    media_image1.png
    460
    596
    media_image1.png
    Greyscale

In this formula, R2 and R3 are joined to form a 6 membered-ring (paragraph 0010, lines 3-4), R13 and R14 are joined to form a 6-membered ring (paragraph 0010, lines 3-4), R11 is an aryl group which is joined to form a carbazole moiety (paragraph 0009, and see Complexes 108 and 109 on page 4 for support), X20 is a nitrogen atom (paragraph 0011), all other R groups are hydrogen atoms and all other X groups are carbon atoms.
This forms the compound below.

    PNG
    media_image2.png
    317
    461
    media_image2.png
    Greyscale

This compound meets the requirements of condition (i) of instant Formula 1 when M1 is platinum, L1 is a ligand represented by Formula 1-1, n2 is 0 and L2 is not present, in Formula 1-1, A12 is represented by Formula 3 when every X character is a carbon atom, A14 is represented by Formula 3 when every X character is a carbon atom, A13 is represented by formula 3 when X31 is a nitrogen atom and all other X characters are carbon atoms, Y11 is nitrogen, Y12 and Y14 are carbon atoms and Y13 is a nitrogen atom, L11 is *-N(R17)-*’, L12 and L13 are a single bond, and a14 is 0 so that L14 is not present, R17 is a C6 aryl group which is linked to form an unsubstituted C12 heterocyclic group, T14 is an oxygen atom and all other T characters are a single bond, and A11 is represented by Formula 2-1 when X22 is a carbon atom, and A21 is a benzene group.
Che includes each element claimed, with the only difference between the claimed invention and Che being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of platinum(II) based compounds which result in devices which exhibit high efficiency and low roll-off (paragraph 0014), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claims 2 and 3, Che teaches the organic light-emitting device of claim 1, and M1 is platinum.
With respect to claim 4, Che teaches the organic light-emitting device of claim 1, and A12 is represented by Formula 3 when every X character is a carbon atom, A14 is represented by Formula 3 when every X character is a carbon atom, as discussed above.
With respect to claim 5, Che teaches the organic light-emitting device of claim 4, as discussed above. As Che teaches the A12 and A14  are represented by Formula 3, the 6 or 5-membered rings of the claim becomes alternative to the primary species, and thus the features of the identity of the 6 or 5-membered rings are not required by the claims, and therefore Che reads on the claim.
With respect to claim 6, Che teaches the organic light-emitting device of claim 1, and Y11 is nitrogen, Y12 and Y14 are carbon atoms and Y13 is a nitrogen atom.
With respect to claim 7, Che teaches the organic light-emitting device of claim 1, and T14 is an oxygen atom and T11 to T13 are a single bond, as discussed above.
With respect to claim 8, Che teaches the organic light-emitting device of claim 1, as discussed above. As Che teaches a compound of condition (i), the limitations of instant claim which are drawn to condition (ii) are alternative to the primary species, and thus the features of L11-L14 being a single bond are not required by the claims, and therefore Che reads on the claim.
With respect to claims 9 and 10, Che teaches the organic light-emitting device of claim 1, and a11, a12, and a13 are all 1 and a14 is 0 so that the sum of a11-a14 is 3.
With respect to claim 11, Che teaches the organic light-emitting device of claim 1, and X21 is not present, X22 is a carbon atom, X23, X24, X25 are not present,  and R21-R24 are not present.
With respect to claim 13, Che teaches the organic light-emitting device of claim 1, and A12 is represented by Formula 3 when every X character (X31-X36) is a carbon atom.
With respect to claim 14, Che teaches the organic light-emitting device of claim 1, and the organometallic compound represented by Formula 1 is selected as Compound 31.
With respect to claim 16, Che teaches the organic light-emitting device of claim 1, and the first electrode is an anode, and the second electrode is a cathode, and the organic layer comprises a hole transport layer between the anode and the emissive layer and an electron transport layer between the cathode and the emissive layer (paragraph 0074).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the device structure of the instant claim as Che teaches this was a known device structure prior to the effective filing date of the claimed invention.
With respect to claim 17,Che teaches the organic light-emitting device of claim 1, and the compound may be used in an emissive layer (see OLED 1, paragraph 0173).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the compound of Che as an emitter compound in the emissive layer of an OLED as demonstrated by Che.
With respect to claims 18-19, Che teaches the organic light-emitting device of claim 1, and that the complexes may be used in organic light-emitting diodes (paragraph 0002).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the compound in an organic light-emitting diode, as taught by Che.
With respect to claim 20, Che teaches an organometallic compound represented by Structure I (paragraph 0008), which is pictured below.

    PNG
    media_image1.png
    460
    596
    media_image1.png
    Greyscale


In this formula, R2 and R3 are joined to form a 6 membered-ring (paragraph 0010, lines 3-4), R13 and R14 are joined to form a 6-membered ring (paragraph 0010, lines 3-4), R11 is an aryl group which is joined to form a carbazole moiety (paragraph 0009, and see Complexes 108 and 109 on page 4 for support), X20 is a nitrogen atom (paragraph 0011), all other R groups are hydrogen atoms and all other X groups are carbon atoms.
This forms the compound below.

    PNG
    media_image2.png
    317
    461
    media_image2.png
    Greyscale

This compound meets the requirements of condition (i) of instant Formula 1 when M1 is platinum, L1 is a ligand represented by Formula 1-1, n2 is 0 and L2 is not present, in Formula 1-1, A12 is represented by Formula 3 when every X character is a carbon atom, A14 is represented by Formula 3 when every X character is a carbon atom, A13 is represented by formula 3 when X31 is a nitrogen atom and all other X characters are carbon atoms, Y11 is nitrogen, Y12 and Y14 are carbon atoms and Y13 is a nitrogen atom, L11 is *-N(R17)-*’, L12 and L13 are a single bond, and a14 is 0 so that L14 is not present, R17 is a C6 aryl group which is linked to form an unsubstituted C12 heterocyclic group, T14 is an oxygen atom and all other T characters are a single bond, and A11 is represented by Formula 2-1 when X22 is a carbon atom, and A21 is a benzene group.
Che includes each element claimed, with the only difference between the claimed invention and Che being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of platinum(II) based compounds which result in devices which exhibit high efficiency and low roll-off (paragraph 0014), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/Sean M DeGuire/Primary Examiner, Art Unit 1786